Citation Nr: 1411481	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of death, for the purpose of determining eligibility for service-connected burial benefits. 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from August 1943 to October 1945.  He died in February 2009.  The appellant is his niece.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

On the October 2009 VA Form 9, the appellant requested a Travel Board hearing.  In September 2011, the appellant withdrew her request for a Travel Board hearing.  Although the appellant withdrew her request for the Travel Board hearing, the RO scheduled a hearing in November 2013, to which the appellant did not appear.  


FINDINGS OF FACT

1.  The Veteran died in February 2009; the death certificate shows the immediate cause of death was chronic obstructive pulmonary disease (COPD), with fractured hip and prostate cancer as other significant conditions contributing to death, but not resulting in the underlying cause.  

2.  The Veteran was service-connected for chronic anxiety reaction; inability to use the right hand; amputation of the right little finger and total disability based on individual unemployability (TDIU).  

3.  A service-connected disability did not cause, contribute substantially or materially to the Veteran's death.  

4.  COPD was not incurred in or otherwise related to active service.  

5.  Non service-connected burial benefits were awarded the appellant.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).

2.  Service-connected burial benefits are not warranted.  38 U.S.C.A. §§ 1101, 2302, 2307 (West 2002); 38 C.F.R. §§ 3.303, 3.1600 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In regard to the claim of eligibility for service-connected burial benefits, however, the Board notes that in some cases, VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32   (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established). 

As will be discussed, a resolution of part of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits. VCAA is therefore inapplicable and need not be considered as to this issue.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Inasmuch as the underlying determination of service connection for the cause of the Veteran's death is subject to detailed notice requirements as articulated in Hupp v. Nicholson, the Board finds that any notice deficiency in this regard was not prejudicial to the appellant.  21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The appellant was not provided with proper notice pursuant to Hupp prior to the adjudication of the claim.  However, during the course of this appeal, the appellant was provided procedural documents (e.g., a rating decision and statement of the case (SOC)) indicating that the Veteran was service-connected for certain disabilities during his lifetime, setting out the applicable law for cause of death, summarizing the evidence, and discussing VA's reasons for denying the claim.  In sum, the Board finds that any notice error is not prejudicial to the appellant.  

In addition, to the extent that the Dingess notice requirements regarding disability rating and effective date are also applicable, the Board notes that the appellant was not provided complete notice in this regard.  However, the Board finds that there is no prejudice to her in proceeding with the issuance of a decision. 

The Board has determined that service connection for the cause of the Veteran's death is not warranted, and thus, eligibility for the service-connected burial allowance must be denied; any questions as to the appropriate disability rating or effective date to be assigned, if any, are rendered moot.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Unfortunately, the Veteran died in February 2009.  The appellant, who is the Veteran's niece, submitted an application for cause of death and burial benefits in March 2009.  She included a funeral home expense report which indicates that she paid the costs of the Veteran's burial, funeral, and transportation.  The RO denied the appellant's claim for cause of death but awarded payment in the amount of $300.00 for burial expenses under 38 U.S.C.A. § 2302.  The appellant has contended that the Veteran's fatal  COPD was service related and therefore is entitled to additional burial expenses under 38 U.S.C.A. § 2307, 38 C.F.R. § 3.1600 (b).  For the reasons that follow, the Board finds that service connection for cause of death is not warranted and that payment for burial expenses under 38 U.S.C.A. § 2302, 38 C.F.R. 3.1600 (a) was proper.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).
If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a)(2013).

Under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), a greater burial allowance is warranted if the Veteran died from a service-connected disability.  In the April 2009 rating decision on appeal, the RO denied service connection for the cause of the Veteran's death as related to the burial benefits application.

The appellant was accordingly precluded from obtaining service-connected burial benefits as a matter of law.  Therefore, the issue for consideration before the Board is whether the Veteran's death was service-related for purposes of eligibility for service-connected burial benefits.

To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312 (2013).  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1)(2013). 

Here, there is no evidence that any of the Veteran's service-connected disabilities caused his death.  The Veteran was service-connected for chronic anxiety reaction (70 percent disabling); inability to use the right hand (40 percent disabling); amputation of the right little finger (10 percent disabling) and TDIU.  He was granted TDIU based on his service-connected disabilities.  There is no evidence- nor does the appellant contend - that any of these disabilities caused or contributed to the Veteran's death.  Rather, she has contended that the Veteran's COPD - for which he was not granted service connection prior to his death - was service-related and the cause of his death.  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) the appellant must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case, the Board finds that, while the appellant has successfully met the first Shedden requirement, she has not established the second or third elements necessary to support a claim for service connection.  

According to the Veteran's death certificate, the cause of death was COPD with fractured hip and prostate cancer as other significant conditions contributing to death, but not resulting in the underlying cause.  Therefore, the first element of Shedden has been met.  

The Board finds that the appellant has failed to meet the second Shedden element.  There is no competent evidence of an in-service injury or diagnosis of COPD.  There are no complaints of any lung disorders in-service.  A December 1943 examination reflected "lung fields normal."  A September 1945 chest x-ray was normal.  

The Board notes that although the appellant has contended that the Veteran's COPD was caused by the Veteran's exposure to ammunition in the military, there is no competent evidence which establishes a connection between the Veteran's COPD and service.  Further, the Board is not obligated to obtain a medical opinion regarding any possible nexus.  The Federal Circuit stated that 38 U.S.C.A. 
§ 5103A (a) "'does not always require the Secretary to assist the claimant in obtaining a medical opinion.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008)(quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  But 
§ 5103A (a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim."  Wood, 520 F.3d at 1348.  The statute only excuses the VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2).  Here, the record does not contain any indication that the Veteran's COPD was related to his military service and therefore there is no reasonable possibility that obtaining a medical opinion would "aid in substantiating the claim."  Thus a remand to obtain an opinion is not necessary.  

As the Veteran was not service-connected for COPD before his death; there is no evidence that the Veteran's COPD was related to his military service; and there is no evidence that he died from any diseases that were service-connected, the Board finds that service connection for cause of death is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



III.  Service-connected burial Benefits 

In this case, because the Board has concluded herein that the Veteran's death was not the result of a service-connected disability, entitlement to service-connected burial benefits at the rate set forth in 38 U.S.C.A. § 2307  and 38 C.F.R. § 3.1600(a)  (2011) is not warranted. Entitlement to service-connected burial benefits must be denied as a matter of law. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be denied as a matter of law if the law, and not the evidence, is dispositive).


ORDER

Entitlement to service connection for cause of death, for the purpose of determining eligibility for service-connected burial benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


